DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the best prior art, US 2014/0098942 (Omura) disclose an X-ray imaging apparatus (Fig. 6) comprising: a support member configured to support an X-ray tube or an X-ray detector (24 and 2); a pair of wire ropes configured to support the support member in a suspended manner (32 and 39). 
The prior art of record fail to teach the details of a pair of engagement mechanisms each including an engaging member movable between an engagement position engageable with a hole formed in a fixed side member and a separation position spaced apart from the hole and a biasing means biasing the engaging member toward the engagement position, the pair of engagement mechanisms being provided on the support member so as to correspond to the pair of wire ropes, wherein the engaging member of the engagement mechanism is arranged at the separation position against a biasing force of the biasing means in a state in which the engaging member is in contact with the wire rope. 
Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claims 2, 3 and 6 are allowed by virtue of their dependence.
Regarding claim 4, the best prior art, US 2014/0098942 (Omura) disclose an X-ray imaging apparatus (Fig. 6) comprising: a support (2 ); a support arm (24) arranged in an ascendable and 
The prior art of record fail to teach the details of a pair of engagement mechanisms each including an engaging member movable between an engagement position engageable with a hole formed in the support and a separation position spaced apart from the hole and a biasing means biasing the engaging member toward the engagement position, the pair of engagement mechanisms being provided on the support arm so as to correspond to the pair of wire ropes, wherein the engaging member of the engagement mechanism is arranged at the separation position against a biasing force of the biasing means in a state in which the engaging member is in contact with the wire rope.
Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claims 5 is allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513.  The examiner can normally be reached on M-F: 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANI FOX/
Primary Examiner
Art Unit 2884